Citation Nr: 0433430	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals, 
fractured jaw.

2.  Entitlement to service connection for residuals of a 
broken blood vessel, left temple area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1954 to July 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in February 
2002 and issued in March 2002 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
The RO denied claims of entitlement to service connection for 
residuals of a fractured jaw and for residuals of a broken 
blood vessel, left temple.  The veteran timely disagreed with 
those determinations, and, following issuance of a statement 
of the case (SOC) in August 2002, the veteran's timely 
substantive appeal was received later that same month, in 
August 2002.

After reviewing the evidence of record, the Board finds that 
the claims on appeal are more accurately stated as set forth 
on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As to the claim for service connection for a broken blood 
vessel, the veteran previously sought service connection for 
migraine headaches, but not for residuals of a broken blood 
vessel, so the Board does not disagree with the RO's 
determination that this is a new claim.  

The veteran contends that he was treated for a fractured jaw 
and a broken blood vessel, left temple, in service.  The 
National Personnel Records Center (NPRC) has indicated that 
the veteran's records, if located in that facility in 1973, 
are presumed to have been destroyed in a fire at that 
facility.  The RO has attempted to obtain or reconstruct the 
veteran's records.  In February 2003, the RO submitted a 
request to NPRC for daily records for the veteran's unit, 
such as records of sick call or morning reports.  

However, the record before the Board does not reflect that a 
response for the sick reports or morning reports has been 
received.  The Board should not complete appellate review 
until a response has been associated with the claims file.  
There is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
where records are presumed destroyed while in the possession 
of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board also notes that the RO's February 2003 request for 
sick reports and morning reports for the veteran's unit 
requested such records from August 1954, when the veteran was 
inducted, to July 1956, the date of the veteran's separation 
from service.  The veteran has specified that the beating 
which resulted in the injuries and residuals for which he is 
seeking service connection occurred in the winter of 1955 or 
spring of 1956 while he was stationed in Germany.  The 
request for records of sick reports and morning reports 
should be limited to the relevant time period.

The DD214 of record confirms that the veteran was stationed 
in Germany (OCC MED GER) but does not reflect when the 
veteran was stationed there.  The only information in the 
DD214 about the veteran's unit is that his most significant 
assignment was with the 11th Field Hospital.  Additional 
information as to the veteran's units of assignment should be 
sought.  Then, sick reports and morning reports for winter 
1955 and spring 1956 for the veteran's unit should be sought, 
and a separate request should be submitted for each 2-month 
period.  If no additional information about the veteran's 
unit is located, the sick and morning reports for the 11th 
Field Hospital for the relevant period should be requested.  

The veteran has stated that he was treated at the military 
hospital in Augsburg, Germany.  It does not appear that 
separately-filed records for that hospital have been sought.  
An attempt to obtain such records should be conducted.    

The veteran stated, in an August 2001 statement, that he was 
treated for the claimed disorders at Marion General Hospital, 
Marion, Indiana, in 1968 or 1969, and at the Marion, Indiana 
VA Medical Center (VAMC).  While records from both the Marion 
General Hospital and the Marion VAMC are of record, no 
records prior to 1970 for either facility have been 
associated with the claims file.  Records prior to 1970 from 
each facility should be requested.  In particular, the record 
request should specify that outpatient treatment records, 
radiologic examinations relevant to the jaw or head, and 
history and physical examination reports, in addition to 
hospitalization summaries, are being sought, if available.
 
While there is no medical evidence of record which 
establishes that the veteran does currently have residuals of 
a fractured jaw or of a broken blood vessel, left temple 
area, there is also no medical evidence or opinion that he 
does not have such residuals.  Further factual development, 
to include development of medical opinion as to whether there 
are current residuals of a head injury, claimed as broken 
blood vessels in the temple area, if that injury is 
confirmed, is required.  The examiner who conducted 
examination of the veteran's jaw indicated that the cause of 
the veteran's jaw pain was difficult to diagnose.  Further 
factual development to determine the cause of the veteran's 
jaw pain, if that injury is confirmed, is required.  

Action required under the VCAA must be completed, as set 
forth in the paragraphs below, and any additional actions 
which may be required as a result of changes in 
interpretation of the VCAA which may be issued after the date 
of this Board decision should also be completed.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While this case is in remand status, updated VA and/or 
private clinical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be advised as to 
which portion of the information and 
evidence he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  The veteran 
should be notified that he should submit 
or identify any evidence which is not 
already of record which he believes might 
be relevant to assist him in establishing 
any claim.  

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  In particular, the veteran should be 
advised that he should submit or identify 
any evidence he has or is aware of, 
either proximate to service or current 
evidence, from either VA or non-VA 
(private) providers, or evidence of any 
other type, reflecting that he incurred a 
fracture of the jaw and continues to 
suffer residuals thereof, or that he 
incurred a head injury, claimed as a 
broken blood vessel, left temple area, 
and continues to suffer residuals 
therefrom.

3.  The veteran should be afforded the 
opportunity to submit alternative 
evidence of the claimed injuries, to 
include buddy statements, photographs 
taken during service, letters written 
during service, or the like, and the 
veteran should be afforded the 
opportunity to:  (1) identify and provide 
addresses for any employer whose records 
might reflect that the veteran provided a 
history of a fracture of the jaw or a 
history of head injury or that he had 
manifestations of or residuals of a jaw 
fracture or head injury, to include a 
broken blood vessel, left temple, (2) 
identify any private or VA radiologic 
examination proximate to service which 
might reflect a fracture of the jaw, (3) 
identify and provide the addresses for 
any insurance company, educational 
institution, or other entity which might 
have records reflecting that the veteran 
provided a history of having a fracture 
of the jaw or a head injury in service.  
The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence related to post-
service employment.  

4.  (a) The National Personnel Records 
Center (NPRC) should be asked to verify 
the appellant's military service and to 
conduct an additional search for any 
records, including personnel, 
administrative, or clinical records 
pertaining to the veteran. 

(b) In particular, a search for 
separately-filed hospital records for the 
veteran from the U.S. Army Hospital, 
Augsburg, Germany, from September 1955 to 
April 1956, should be conducted.  

(c) If additional information as to the 
unit to which the veteran was assigned 
while in Germany is located, a request 
for sick reports and morning reports for 
that unit for winter 1955 and for spring 
1956 should be initiated.  If more than 
one request is required in order to 
obtain a search for the relevant time 
period, appropriate search requests 
should be transmitted.  If no additional 
information as to the veteran's unit is 
obtained, the request for sick and 
morning reports should specify that sick 
and morning reports for the 11th Field 
Hospital, Germany, for the relevant 
period, are requested. 

(d) If no records are located, or if any 
records which are located are not 
released, NPRC should be asked to so 
state, and to specifically indicate why 
any records located were not released, if 
applicable.

(e) If NPRC does not locate any records, 
but specifies that another source may 
have records, such records should be 
sought.  If NPRC is unable to locate 
records and does not indicate that 
records may be obtained from any other 
source, the U.S. Armed Services Center 
for Unit Records Research (CURR) should 
be contacted to determine whether that 
source may have any relevant records.  

5.  Records dated prior to 1970, 
including outpatient records, reports of 
radiology examination, history and 
physical examination reports, and 
inpatient treatment records prior to 1970 
should be sought from Marion General 
Hospital, Marion, Indiana, and from the 
Marion, Indiana VAMC.  

6.  If relevant records sought cannot be 
obtained, the veteran should be notified, 
and the efforts used to obtain those 
records, and any further action to be 
taken with respect to the claim(s) should 
be described.  38 U.S.C.A. § 5103A(b)(2).

7.  If evidence confirming that the 
veteran sustained a head injury in 
service, a fractured jaw in service, or 
evidence that the veteran was 
hospitalized while stationed in Germany, 
or evidence that the veteran sustained a 
beating while in service, is obtained, 
the veteran should be afforded VA 
examination as necessary to determine 
whether the veteran currently has 
residuals of a fracture of the jaw 
incurred in service.  The claims file 
must be made available to the examiner in 
connection with the examination.  The 
examiner should note in the examination 
report that pertinent documents in the 
claims file were reviewed in conjunction 
with the examination.  Any indicated 
special studies must be conducted.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
likelihood) that the veteran has current 
residuals of a fracture of the jaw.  Any 
opinions expressed by the reviewer must 
be accompanied by a complete rationale.

8.  If evidence confirming that the 
veteran sustained a head injury in 
service, a broken blood vessel in the 
temple area in service, or evidence that 
the veteran was hospitalized while 
stationed in Germany, or evidence that 
the veteran sustained a beating while in 
service, is obtained, the veteran should 
be afforded VA examination as necessary 
to determine whether the veteran 
currently has residuals of a head injury, 
to include a broken blood vessel, temple 
area.  The claims file must be made 
available to the examiner in connection 
with the examination.  The examiner 
should note in the examination report 
that pertinent documents in the claims 
file were reviewed in conjunction with 
the examination.  Any indicated special 
studies must be conducted.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater likelihood) 
that the veteran has current residuals of 
a head injury incurred in service, to 
include a broken blood vessel, temple 
area.  Any opinions expressed by the 
reviewer must be accompanied by a 
complete rationale.

9.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
AMC should implement corrective 
procedures.  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims on appeal.  If 
the benefits requested on appeal are not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


